DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application is a divisional of U.S. Application No. 15/859,814 filed on January 2, 2018, now U.S. Patent No. 10,912,706, the disclosure of which is incorporated herein by reference in its entirety--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a base of the bodily insertion device” in lines 3-4.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to be a separate base of the bodily insertion device.
Claim 6 recites the limitation “a base of the bodily insertion device” in line 2.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to be a separate base of the bodily insertion device.  As a result, the limitation “the base” in line 3 of claim 6 is also unclear, as it is not clear if this refers to the base recited by claim 1 or to the base recited by line 2 of claim 6.  It is also noted that claim 7 includes this same limitation in line 1 and may need to be amended in kind.
Claim 7 recites the limitation “a base of the bodily insertion device” in line 4.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to the base recited in line 2 of claim 6, or the base recited in line 3 of claim 6, or to be a separate base of the bodily insertion device.
Claim 7 is also rejected by virtue of its dependence upon claim 6.
Claim 9 recites the limitation “a base of the bodily insertion device” in lines 2-3.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to be a separate base of the bodily insertion device.
Claim 10 recites the limitation “a base of the bodily insertion device” in line 2.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to be a separate base of the bodily insertion device.  As a result, the limitation “the base” in line 3 of claim 10 is also unclear, as it is not clear if this refers to the base recited by claim 1 or to the base recited by line 2 of claim 10.  It is also noted that claim 11 includes this same limitation in line 1 and may need to be amended in kind.
Claim 11 recites the limitation “a base of the bodily insertion device” in line 4.  It is not clear if this is intended to be the same as the “base of a bodily insertion device” recited in line 3 of claim 1, or to the base recited in line 2 of claim 10, or the base recited in line 3 of claim 10, or to be a separate base of the bodily insertion device.
Claim 11 is also rejected by virtue of its dependence upon claim 10.

Allowable Subject Matter
Claims 1-4, 8, and 12 are allowed.
Claims 5-7 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a method for securing a tail to a bodily insertion device by inserting a rod through an eyelet of the tail and mounting the rod to a shackle, where the shackle is secured to a base of the bodily insertion device, and the rod extends between a pair of spaced-apart arms of the shackle, such that the rod passes through the eyelet between the pair of spaced-apart arms.  Further, as this application is a divisional application of its now-patented parent application and was filed before the issuance of that patent, double patenting rejections based upon U.S. No. 10,912,706 cannot be made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791